Citation Nr: 1138597	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee condition, to include as secondary to a service-connected right ankle/fibula disorder, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right ankle/fibula disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including depression, anxiety, and adjustment disorder, to include as secondary to a service-connected right ankle/fibula disorder.

5.  Entitlement to service connection for a heart disorder, to include as secondary to PTSD or other service-connected disability.

6.  Entitlement to service connection for residuals of eye burns.

7.  Entitlement to an evaluation in excess of 20 percent for service-connected right ankle and degenerative joint disease and fibula disorder (right ankle/fibula disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2004, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal this determination and it became final.  In January 2008, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement in January 2008, and the RO issued a statement of the case dated in March 2008.  The Veteran filed a substantive appeal in April 2008.  

In February 2006, the RO denied entitlement to service connection for right knee arthritis.  The Veteran did not file a notice of disagreement with this determination and it became final.  In March 2009, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for right knee arthritis.  The Veteran filed a notice of disagreement received at the RO in April 2009, and the RO issued a statement of the case dated in June 2009.  The Veteran filed a substantive appeal with this issue in July 2009.

In May 2007, the RO denied service connection for eye burns.  The Veteran filed a notice of disagreement dated in June 2007, and the RO issued a statement of the case dated in October 2007.  The Veteran filed a substantive appeal with this issue in October 2007.  In January 2010, the issue of entitlement to service connection for residuals of eye burns was remanded by the Board for further development.

In March 2009, the RO denied the Veteran's left knee condition, depression, and a heart condition.  The Veteran filed a notice of disagreement received at the RO in April 2009, and the RO issued a statement of the case dated in June 2009.  The Veteran filed a substantive appeal in July 2009.

In December 2009, the RO denied an evaluation in excess of 20 percent for right ankle degenerative joint disease, residuals of fractured right fibula, ununited ossification centers versus old post traumatic deformities distal to both the medial as well as lateral malleoli (right ankle/fibula disorder).  The Veteran filed a notice of disagreement dated in December 2009, and the RO issued a statement of the case dated in January 2010.  The Veteran filed a substantive appeal in March 2010.

In June 2011, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At and after the hearing, additional evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.  See 38 C.F.R. § 20.1304.  

With respect to the Veteran's eye claim, the Board notes that entitlement to service connection for conjunctivitis has been denied by VA on several occasions, most recently in an August 2010 rating decision denying the Veteran's application to reopen the claim.  The issue before the Board, entitlement to service connection for residuals of eye burns, while having to do with the eyes, is based on a different factual scenario and different diagnoses than the claim for conjunctivitis.  Therefore, the Board finds that this is a different claim and no new and material evidence is required to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on a distinct factual basis).  This issue has therefore been styled as set forth above. 

Because the assigned evaluation of the Veteran's service-connected right ankle/fibula disorder does not represent the maximum rating available for this disability, the Veteran's claim challenging the evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that the Veteran has been diagnosed with PTSD.  The Board also notes that the Veteran has a diagnosis of depressive disorder and cognitive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In this case, the Board notes that the Veteran's PTSD and right knee claims have been previously denied.  The Veteran did not file a notice of appeal to the respective initial decisions and they became final.  As such, before reaching the merits of the Veteran's claims, the Board must rule on the matter of reopening the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for PTSD, entitlement to service connection for an acquired psychiatric disorder other than PTSD, service connection for a heart condition, service connection for an eye disorder other than conjunctivitis, and entitlement to an evaluation in excess of 20 percent for service-connected right ankle/fibula disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2004, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal this determination and it became final.  

2.  Evidence received since the July 2004 RO decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD.  

3.  In February 2006, the RO denied entitlement to service connection for right knee arthritis.  The Veteran did not file a notice of disagreement with this determination and it became final.  

4.  Evidence received since the February 2006 RO decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right knee disability.  

5.  Probative medical evidence of record indicates the Veteran's diagnosed right and left knee disorders are the direct result of his service-connected right ankle/fibula disability.


CONCLUSIONS OF LAW

1.  The July 2004 RO decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the July 2004 RO decision is new and material; and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1103 (2011).

3.  The February 2006 RO decision which denied service connection for right knee arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

4.  The evidence received subsequent to the February 2006 RO decision is new and material; and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1103 (2011).

5.  Service connection for right and left knee conditions as secondary to a service-connected right ankle/fibula disability is warranted.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

For the bilateral knee service connection issue and the PTSD issue (new and material evidence portion), review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the new and material evidence issues, the December 2007, June 2009, and May 2010 VCAA notice letter are also compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since they sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claims were previously considered).  

In any event, with regard to both the new and material evidence issue for PTSD and service connection for bilateral knee disorders, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the reopening and allowance of the claims, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

II.  New and Material Evidence.

In July 2004, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal this determination and it became final.  The RO denied the claim due to the absence of a confirmed stressor or a confirmed diagnosis.

In February 2006, the RO denied entitlement to service connection for right knee arthritis.  The Veteran did not file a notice of disagreement with this determination and it became final.  The RO determined that evidence had not been submitted to establish a connection between the Veteran's diagnosed right knee condition and his military service.

The evidence that has been added to the Veteran's claims file since July 2004 and February 2006, respectively, consists of VA and private medical treatment records, statements from the Veteran's treating physicians and VA examination reports dated in February and March 2010 with respect to the Veteran's knees.  The Veteran's private treatment records note diagnosis and treatment for right knee status post right knee total arthroplasty, right patellar tendonitis, and history of right knee arthritis.  A February 2011 VA treatment report indicated that the Veteran had been diagnosed with degenerative joint disease, but did not specify that this was in connection with his right knee. The report also indicated that the Veteran had been diagnosed with PTSD.  The nurse practitioner and concurring physician indicated the Veteran's degenerative joint disease and PTSD, at least as likely as not, related back to service-connected happenings.  A January 2011 VA treatment report noted that the Veteran had been diagnosed with depression and that he had exhibited signs that may be related to his PTSD.  VA treatment reports indicate diagnoses of PTSD and depression.  Finally, the Veteran was provided VA examinations in February and March 2010 and was noted to have bilateral knee pain and bilateral total knee arthroplasties.  Prior to the knee replacements, the Veteran was noted to have had end-stage osteoarthritis of the bilateral knees.  The March 2010 physician indicated that the Veteran's right knee condition was not likely related to the Veteran's service-connected right ankle/fibula disorder.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence submitted since July 2004 and February 2006, respectively, is new, in that these records were not previously of record.  These records indicate a current diagnosis of PTSD and depression and also contain an opinion that the Veteran's PTSD may be related to service.  The evidence also indicates current right knee pain status post total knee replacement, and that "degenerative joint disease" may be related to service.  The March 2010 VA examiner indicated that the right knee disability is likely not related to a service-connected disability.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in July 2004 and February 2006, respectively, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the PTSD and right knee disorder claims are reopened.  38 C.F.R. § 3.156(a). 

III.  Service Connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis and psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for right and left knee disabilities, to include as secondary to a service-connected disability - his right ankle.   

The medical evidence in this case consists of multiple volumes of medical records and a VA examination for the knees dated in February and March 2010, as well as a VA examination dated in January 2006 that touches on the Veteran's knee conditions.  

It is first noted that the Veteran's service treatment records do not indicate that the Veteran had any issues with his knees while in the military.  His separation examination dated in August 1957 indicates that there was a chip fracture of the right tibia, but no knee conditions.  The separation examination also notes that the Veteran denied all other serious illnesses, injuries, and operations.  The separation examination, in particular, provides evidence against direct service connection for a right or left knee disorder.  

After service, the Board notes that the Veteran has had a rather extensive history of complaints in connection with his knees.  He has been diagnosed with patellafemoral stress syndrome, patella chondromalacia, and arthritis, among other disabilities related to the knees.  In 2006, the Veteran underwent a total knee replacement in the left knee, and in 2009, he underwent a total knee replacement in the right knee.  The Veteran's medical records also note that the Veteran has had a history of morbid obesity, with weight upwards of 360 pounds.  

The Veteran was afforded a VA examination dated in January 2006, primarily in connection with a back claim.  The Veteran's medical history was noted.  The Veteran reported that he had pain in his knees, and that his right knee bothered him more than his left knee and that it had for the past 15-20 years.  The Veteran reported that he had not had knee surgery, but indicated that he had previous cortisone injections in the right knee and indicated that he wore a hinged knee brace.  After examination, the Veteran was diagnosed with bilateral moderate to severe gonarthrosis.  No nexus opinion was offered, as the examiner noted that no opinion had been requested.

The Veteran was provided VA examinations dated in February and March 2010 in connection with his knee claims.  The February examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report, but indicated that the Veteran's medical records had been reviewed.  The March examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The February examiner noted that the Veteran was being seen for bilateral knee pain.  The Veteran was noted to have had bilateral knee replacements 6 months and 2 years prior to the examination, respectively.  There was no history of knee trauma, no constitutional symptoms of arthritis, and no incapacitating episodes of arthritis.  The Veteran was noted to have no limitations on standing and was found to be able to walk more than 1/4 of a mile, but less than a full mile.  He was noted to have an antalgic gait and poor propulsion, but no other evidence of abnormal weight bearing, and no joint ankylosis.  The Veteran was noted to be employed fulltime in insurance sales.  The Veteran was diagnosed with bilateral total knee arthroplasties with current bilateral knee pain.  The disability was indicated to be productive of decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength, and lower extremity pain.  The Veteran was noted to have daily pain, weakness, and stiffness in both knees.  He was found to use medication, ice and heat, used as needed.  Flare-ups would occur with standing and walking, and going up steps.  He was noted to wear corrective shoes and the examiner stated that the Veteran would fall once every few months because the knees would give way.  Range of motion testing indicated right knee flexion of 10-85 degrees and left knee flexion of 10 - 90 degrees.  Complete extension could not be preformed.  ACL laxity was noted in the right knee due the knee replacement.  The Veteran was noted to be morbidly obese.  DeLuca examination indicated mild pain, mild to moderate weakness, mild fatigue, but no incoordination.  There was no additional limitation of motion on repetitive use during the examination.  

Upon review of the evidence, secondary service connection for right and left knee disorders is warranted.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  In this respect, there is probative, competent medical evidence of record that demonstrates a nexus between the Veteran's right and left knee conditions and his service-connected right ankle disability.  38 C.F.R. § 3.310; Velez 11 Vet. App. at 158.

The March 2010 examiner provided opinions based on the February 2010 examination results.  As noted above, the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted in the report.  It was noted that, prior to his bilateral knee replacements, the Veteran had varus deformities and end-stage osteoarthritis of the bilateral knees, greatest in the medial compartment of the knee.  Since the arthroplasties, the Veteran's knees were indicated to have improved, but the Veteran was indicated to continue to have pain in the medial aspect of the knees, with symptoms as described above.  The examiner indicated that he examined the knees and found no significant instability and found that the Veteran demonstrated appropriate tracking of his patella.  He was noted to have tenderness to palpation along bilateral medial compartments, but no instability to varus/valgus anteroposterior testing.  After an examination of the Veteran and a review of the claims file, the examiner stated that "I feel that his bilateral knee arthritis is not solely attributable to the [service-connected right] ankle, thus I feel it is less likely than not that the right knee condition is secondary to residuals of the right fibula fracture."  

This opinion is somewhat confusing.  However, what is clear from the examiner's report is that the examiner admitted the Veteran's "gait might have been slightly affected from his ankle and pain in the foot."  The examiner then indicated the Veteran's bilateral knee arthritis was not "solely" due to his service-connected right ankle.  Therefore, in a matter of words, the examiner conceded that the Veteran's bilateral knee problems were at least in part the result of his service-connected right ankle disability.  There were other factors discussed as well, such as the Veteran's weight issues that increased the wear on a varus deformity of the knees, which was described as an anatomic predisposition.  The examiner indicated that the excess strain on the knees for a time likely also led to their degeneration.  But there is no requirement as to secondary service connection that a condition be completely secondary to the Veteran's service-connected disability.  All that is required is some degree of relationship, which is shown here.  In addition, other treatment records include a February 2011 report of a nurse practitioner, who, with the concurrence of a supervising physician, opined that the Veteran had a diagnosis of degenerative joint disease and that it was at least as likely as not that this health issue relates back to "service-connected happenings" for the Veteran.  This report also provides evidence the Veteran's knee disabilities were related to his service-connected right ankle disability.  It provides evidence in support of the claim.  In summary, there is competent medical evidence of a secondary relationship between the Veteran's right and left knees and his service-connected right ankle.  38 C.F.R. § 3.310; Velez 11 Vet. App. at 158.  

In light of the above, resolving any doubt in the Veteran's favor, the Board concludes the preponderance of the evidence supports secondary service connection for right and left knee conditions.  38 U.S.C.A. § 5107(b).  The Board emphasizes that it is granting secondary service connection for the Veteran's right and left knee conditions on the basis that they are the direct result of his service-connected right ankle, as opposed to aggravation.  The appeal is granted as to those issues.  The nature and extent of his bilateral knee conditions is not at issue before the Board at this time. 


ORDER

The claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a right knee condition is reopened.

Service connection for a right knee condition, as secondary to a service-connected right ankle/fibula disorder, is granted.  

Service connection for a left knee condition, as secondary to a service-connected right ankle/fibula disorder, is granted.  

REMAND

After a careful review of the claims folder, the Board finds that the Veteran's claims of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, a heart condition, residuals of eye burns, and an increased rating for right ankle/fibula disorder must be remanded for further action.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, with respect to the Veteran's acquired PTSD and psychiatric disorder claims, the Board notes that service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran actually "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

Here, the Board notes that VA recently amended the regulations concerning the evidentiary standards for establish an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court.  Id.  

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

In this case, the Veteran contends that he has PTSD that is related to stressors that he experienced while serving on active duty.  The Veteran's service treatment records do not indicate that the Veteran was seen or diagnosed with any psychiatric disorder in service.  There is also no evidence that the Veteran acquired a psychiatric disorder within one year after military service.  The Veteran's service separation examination was normal with respect to psychiatric illness.

After service, there is conflicting medical evidence related to whether the Veteran meets the criteria for a diagnosis of PTSD.  VA treatment records contain diagnoses and treatment for PTSD.  Specifically, a June 2009 VA treatment report indicated that the Veteran met the criteria for PTSD based on the Veteran's subjective reports of traumas in the military and then cumulative traumas beyond the military  involving traumatic bereavement, exposure to death, suffering, and his own near death experience.  A VA examination dated in May 2004, however, found that the Veteran did not meet the criteria for a diagnosis of PTSD.  In addition to PTSD, the Veteran has been diagnosed with depressive disorder and cognitive disorder.  

With respect to his service stressors, it is noted that the Veteran's service records do not indicate that the Veteran was awarded combat citations for purposes of the application of 38 U.S.C.A. § 1154(b).  The Veteran, however, reports that he was scheduled to return from temporary duty in England by airplane in 1953 or 1954 when he was taken off the flight.  The original flight then crashed with no survivors.  The Veteran also reported that he was a photographer in service and that he would record images of accidents and deaths.  He described several gruesome incidents that he was asked to photograph, including a young man that walked into an aircraft propeller, other people that were caught underneath a semi truck, and a suicide of a man in Lincoln who, after an argument with his wife, put a 45 pistol in his mouth and pulled the trigger.  

In this regard, the Board notes that the RO, in November 2010, made a Formal Finding of lack of information required to verify the Veteran's stressors.  The RO also noted in its findings that the Veteran's personnel records were unavailable, and a response from the National Personnel Records Center dated in August 2010 indicated that the Veteran's records could not be reconstructed, as the records were likely fire-related.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Based on the foregoing, and because there is conflicting medical evidence regarding whether the Veteran meets the criteria for a diagnosis of PTSD, the Board finds that the Veteran should be afforded an additional VA psychiatric examination to identify the Veteran's current psychiatric disorders and to determine (i) whether the Veteran meets the criteria for a diagnosis of PTSD, (ii) if PTSD is diagnosed, whether it is at least as likely as not that the PTSD is due to a confirmed or verified in-service stressor, and/or (iii) whether it is at least as likely as not that a psychiatric disorder other than PTSD was caused by the Veteran's military service, any event that occurred therein, or is secondary to a service-connected disability.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of Clemons, supra, the Board believes that an additional VA examination and opinion is necessary to determine whether any currently diagnosed psychiatric disorders, to include PTSD, are related to the Veteran's active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The examiner should also specifically indicate that the Veteran's claims file has been reviewed in connection with the examination and report.  

In addition, especially in light of the relative lack of service records for the Veteran, the Veteran should be afforded an additional opportunity to provide detailed information regarding his claimed in service stressors, to include specific names, dates, and locations. 

With respect to the Veteran's eye claim, the Board notes that the Veteran alleges that he worked in a photo laboratory in service using high intensity light for long periods of time.  He indicated that on one occasion he did this for three days straight and had no protective eyewear.  He indicated that his eyes became very inflamed and painful.  He indicated that he was treated for this.  The Veteran's service treatment records contained in the claims file indicate that in May 1957 the Veteran was seen for painful left eye.  An impression of conjunctivitis was indicated.  No other eye treatment was indicated and the Veteran's separation examination was normal with respect to the eyes.  

After service, the Veteran has been diagnosed with various eye conditions, including senile cataracts and macular drusen.  He has been previously denied service connection for conjunctivitis, and service connection for that disability is not currently on appeal.  

In February 2003, the Veteran submitted a report of his physician indicating that the Veteran had been diagnosed with cataracts in his right eye in May 2000, and that he was confirmed to have bilateral cataracts in October 2001.  It was noted that the Veteran was fairly young to have cataract development.  The physician noted that the Veteran told him of his exposure to high intensity light in service, as noted above.  The physician then stated that "exposure to ultraviolet light enough to cause keratitis could be the reason that he is developing cataracts at this young of an age."

Based on the foregoing, the Veteran should be afforded a VA examination in connection with his eye claim.  The examiner should be requested to determine whether the Veteran has an eye disability, other than conjunctivitis, that had its onset in service or as a result of military service.  In this regard, the Board notes that a VA examination should be afforded where there is an indication that the disability or symptoms may be associated with the Veteran's service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service, including medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, with respect to the Veteran's increased rating claim, the Board notes that the Veteran was provided a fee basis examination of his right ankle dated in October 2009.  Since that time, in the Veteran's testimony before the Board, the Veteran indicated that his ankle disability had grown worse, specifically within the past year.  He indicated that he had been prescribed stronger medication and that his ankle will give way.  As such, the Board finds that the Veteran should be afforded contemporaneous a VA examination in order to determine the current levels of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to affording the Veteran additional VA examination, the Board notes that the Veteran has been treated at the Omaha VA Medical Center.  Upon remand, the RO should update the Veteran's records from this facility dated since November 2010.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, with respect to the Veteran's claim for a heart condition, the Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the Veteran has claimed that he has a heart disability that is related to PTSD and his service-connected right ankle/fibula disability.  A  determination regarding the Veteran's outstanding PTSD claim could therefore impact his claim for a heart condition.  The Board therefore finds these issues to be inextricably intertwined.  Following the adjudication of the Veteran's claimed PTSD claim, the Veteran's claim for a heart condition should be readjudicated accordingly.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.   Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD due to fear of hostile military or terrorist activity, effective July 15, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Omaha VA Medical Center dated since November 2010.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Contact the Veteran and advise him to submit any additional information or evidence potentially corroborative of his claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If and only if the Veteran submits additional pertinent information or evidence regarding his in-service stressors, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC). The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD and depressive disorder, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should specifically comment on the June 2009 VA psychiatric report indicating that the Veteran meets the criteria for PTSD. 

If the Veteran is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis.  

If the Veteran is diagnosed with an acquired psychiatric disorder in addition to, or other than, PTSD, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed acquired psychiatric disorder, other than PTSD, had its onset in service, within one year of service, or is otherwise related to the Veteran's military service.  The examiner should also indicate whether the disorder is secondary to the Veteran's service-connected right ankle/fibula disability.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  
The rationale for any opinion offered should be provided.  

5.  Schedule the Veteran for VA examination in connection with his claim.  The examiner should review the claim file and should note that review in the report.  The examiners should provide the following opinions:

(a)  Does the Veteran have any eye disabilities, other than conjunctivitis?  If so, state the diagnoses.

(b)  Is it at least as likely as not (50 percent or greater probability) that an eye disability, other than conjunctivitis, had its onset in service,  within one year of service, or is otherwise etiologically related to the Veteran's military service?  The examiner should specifically comment on the February 2003 report indicating that exposure to ultraviolet light  in service could be the reason that the Veteran has developed cataracts at a relatively young age.  

Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

6.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected right ankle/fibula disability.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should conduct full range of motion studies and state whether there is any limitation of motion of the right ankle.  The examiner should state whether there is ankylosis of the ankle and, if so, what angle of flexion or dorsiflexion.  The examiner should also state whether there is any abduction, adduction, inversion, or eversion deformity.  The examiner should describe whether there is subastragalar or tarsal joint ankylosis and, if so, whether it is in good or poor weight bearing position.  The examiner should note any malunion of the os calcis or astragalus and whether such is a moderate or marked deformity.  The examiner should also indicate whether there has been an astragalectomy.  Any arthritis should also be identified and described.  The examiner should state whether there is increased severity of any symptom of the disability after repeated motions.  The examiner should describe any incoordination.  The examiner should describe any other functional limitation(s) on use of the ankle or any increase in pain due to repeated use of the ankle.  Finally, the examiner should indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  

7.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's service connection claims for PTSD, a psychiatric disorder, an eye condition, and a heart condition, as well as an increased rating for the right ankle should be readjudicated based on the entirety of the evidence.  If a claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


